Citation Nr: 0019176	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.

2.  Entitlement to an effective date prior to December 12, 
1994, for an award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's petition to reopen his claim of 
entitlement to service connection for a psychiatric disorder 
and his claim of entitlement to an effective date prior to 
January 1, 1995.  The veteran subsequently perfected an 
appeal of that decision.  A hearing on this claim was held in 
Montgomery, Alabama, on May 3, 2000, before M. W. 
Greenstreet, who is a member of the Board and was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran's petition to reopen his claim of entitlement 
to service connection for a psychiatric disorder and his 
claim for nonservice-connected pension were denied by the RO 
in an August 1993 RO decision.  The veteran was notified of 
the decision but did not perfect an appeal. 

2  The evidence pertaining to the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
which was added to the record subsequent to the August 1993 
rating decision, includes testimony and statements of the 
veteran and medical evidence which is new and not redundant, 
and bears directly and substantially upon the specific matter 
under consideration.  

3.  There is no competent evidence of record relating the 
veteran's current psychiatric disorder with his treatment 
during active service.

4.  The veteran's claim of entitlement to nonservice-
connected pension benefits was received by the RO on December 
14, 1994.

5.  The evidence does not show that the veteran was 
incapacitated or hospitalized extensively prior to December 
14, 1994. 


CONCLUSIONS OF LAW

1.  The RO's August 1993 rating decision, wherein the 
veteran's petition to reopen his claim of entitlement to 
service connection for a psychiatric disorder was denied, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1999).

2.  The evidence received subsequent to the unappealed August 
1993 rating decision is new and material, and the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
psychiatric disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The criteria for assigning an effective date prior to 
December 12, 1994, for an award of nonservice-connected 
pension benefits are not met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400(b) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

The record shows that the RO originally denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder in August 1977, and notice of this decision along 
with the veteran's appellate rights were provided to the 
veteran.  The veteran filed another claim of entitlement to 
service connection for a psychiatric disorder in October 
1985; however, he did not respond to a November 1985 letter 
from the RO requesting evidence, and this claim is deemed 
abandoned.  38 C.F.R. § 3.158 (1999); Buckinger v. Brown, 5 
Vet. App. 435, 436 (1993).  He submitted a claim in February 
1989, but again failed to respond within one year to a June 
1989 letter from the RO requesting information to pursue his 
claim.  Accordingly, this claim is also deemed abandoned.  
Id.  In August 1993 the RO issued a rating decision denying 
the veteran's petition to reopen his claim of entitlement to 
service connection for a psychiatric disorder.  The veteran 
submitted a timely notice of disagreement to this decision, 
but failed to file a substantive appeal in response to the 
statement of the case issued by the RO in October 1993.  
Accordingly, the August 1993 decision became final, and 
stands as the last final decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and material 
so as to warrant revision of the previous decision.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 
7104(b).  A "two-step analysis" is used to evaluate a claim 
to reopen.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The first step involves a determination as to whether the 
evidence presented is new and material; and the second step 
is a review of all of the evidence of record to determine the 
outcome of the claim on the merits.  Id.  The second step is 
only required if the evidence presented is found to be new 
and material, and thereby sufficient to reopen the claim at 
issue, if the evidence is not new and material then review on 
the merits is not justified.  Manio, supra; see also Sutton 
v. Brown, 9 Vet. App. 553, 562 (1996).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim; it 
also must not be merely redundant or cumulative of already 
considered evidence, that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In order to be 
"material", the evidence must be probative of the issue(s) 
being considered, and if probative, the evidence must raise a 
reasonable possibility of allowance of the claim when viewed 
in conjunction with the record as a whole.  Evans v. Brown, 9 
Vet. App. at 283; see also Moffitt v. Brown, 10 Vet. 
App. 214, 227-28 (1997); 38 C.F.R. § 3.156(a).  The United 
States Court of Appeals for Veterans Claims (Court) has 
further held that in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The presumption of credibility, however, does not include any 
presumption of competence.  See King v. Brown, 5 Vet. App. 19 
(1993).

Additionally, the Court has held that whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) may only be the first determination.  If new 
and material evidence has been presented, the second 
determination, to be made immediately upon reopening the 
claim, is whether the claim as reopened (and as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  This assessment should be 
made based upon all the evidence of record in support of the 
claim, presuming its credibility.  See Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is well 
grounded, evaluation of the merits of the claim must occur 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).

The Board notes that prior to Hodge, in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the Court held that new and material 
evidence must create a reasonable possibility of change in 
the previous decision.  However, the United States Court of 
Appeals for the Federal Circuit (hereinafter "Circuit 
Court"), determined in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) that the Colvin standard for establishing material 
evidence "may impose a higher burden on the veteran before a 
disallowed claim is reopened"  Id. at 1363.  Accordingly, 
the Circuit Court eliminated the "reasonable possibility" 
element from the assessment of new and material evidence.

In the instant case, the RO applied the then-extant Colvin 
standard for new and material evidence.  As the RO has 
applied a more restrictive standard than the 38 C.F.R. § 
3.156 standard ordered by the Circuit Court in Hodge, the 
Board finds that the veteran will not be prejudiced by the 
Board using the Hodge standard without returning the case to 
the RO for further consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on a review of the evidence submitted since the August 
1993 decision, the Board finds that the veteran has presented 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for a psychiatric disorder.  
This new evidence consists of testimony by the veteran 
asserting that he was hospitalized for psychiatric treatment 
at Las Vegas Memorial Hospital just over a year after 
discharge, and two VA outpatient treatment notations, dated 
in February 1995 and April 1996, wherein the examiners note, 
as part of the veteran's recorded medical history, that his 
problems with drinking and psychiatric difficulties started 
during the timeframe that includes his period of active 
service.  

Because this evidence has not previously been part of the 
record, and is not cumulative of evidence already of record, 
it is new.  Additionally, it is material in that it addresses 
the question of the onset of the veteran's psychiatric 
problems.  Accordingly, the veteran has submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for a psychiatric disorder.

Having reopened the veteran's claim, the inquiry must turn to 
a discussion of whether the claim is well-grounded.  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  "The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim."  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

In the present case, although the record indicates that the 
veteran received psychiatric treatment in service in November 
1953, and that he has been currently diagnosed with a 
psychiatric impairment, there is no competent evidence 
relating his current disability to his treatment in service.  
The record contains medical evidence from 1973 to the present 
indicating treatment for alcohol dependency and psychiatric 
complaints, two acute psychotic episodes in 1973 and 1976, 
and treatment for numerous physical ailments.  The first 
evidence of post-service psychiatric treatment is contained 
in records from Las Vegas Memorial Hospital.  These records 
indicate that the veteran was first treated there in May of 
1971 for an acute psychotic episode.  No reference of his 
period of active service is mentioned in these records.  

In fact, the first mention of the veteran's in-service 
psychiatric treatment occurs in a February 1995 outpatient 
treatment notation wherein the examiner states that the 
veteran had a nervous breakdown in 1953-54.  The next, and 
only other, mention of his period of service is in an April 
1996 VA outpatient treatment entry.  In this entry, it notes 
that the veteran's problems with drinking started in 1951 to 
1956 in the United States Air Force, that he was fighting and 
he had a nervous breakdown, and that the veteran was in and 
out of jail from 1951 to 1971.  Neither of these examiners 
suggest a relationship between the veteran's treatment at 
that time and his problems in service, their notations being 
limited to a recording of the veteran's medical history as 
presented by the veteran without enhancement.  Consequently, 
this is simply the veteran's recitation of his history, and 
does not establish in any way a relationship between service 
and his current psychiatric disorder.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  Such evidence is 
not competent evidence because a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).  

To the extent that the veteran and his spouse are attempting 
to establish a relationship between his treatment in-service 
and his current psychiatric disorder through statements of 
record and their testimony at the May 2000 hearing before a 
member of the Board, they are not competent to do so.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Neither the veteran nor his spouse have the requisite 
training to make such a connection.  Moreover, although the 
veteran testified that his first post-service treatment for a 
psychiatric problem was just over a year after his discharge, 
this statement does not establish a nexus to service or 
eliminate the need to establish one.  The presumptive period 
for a post-service psychosis to be presumed service-connected 
is one year.  38 C.F.R. §§ 3.307, 3.309 (1999).  Not only do 
his statements place his initial treatment outside this one 
year period, but he is not competent to diagnosis any 
psychiatric disability he may have been treated for as a 
psychosis.  Accordingly, the veteran's newly reopened claim 
for a psychiatric disorder is not well-grounded, and 
entitlement to service connection therefor is denied.


2.  Entitlement to an effective date prior to December 12, 
1994, for the award of a nonservice-connected pension.

In the present case, the record shows that the veteran's 
original claim of entitlement to  nonservice-connected 
pension benefits due to permanent and total disability was 
received by the RO on June 17, 1993.  This claim was denied 
in August 1993 and notice of appellate rights were sent to 
the veteran.  The veteran submitted a timely notice of 
disagreement with this decision in September 1993, and a 
statement of the case with notice was issued in October 1993.  
No substantive appeal was submitted by the veteran and the 
August 1993 decision became final.  38 C.F.R. § 3.104(a) 
(1999).  On December 14, 1994, the RO received another 
application for nonservice-connected pension benefits from 
the veteran.  In an August 1995 decision, the RO awarded the 
veteran nonservice-connected pension benefits pursuant to 
38 C.F.R. § 3.321(b)(2) (1999), effective December 12, 1994, 
the day the veteran dated his claim.  

The veteran contends that the effective date for his claim of 
entitlement to compensation for his award of nonservice-
connected pension benefits should be June 17, 1993, the date 
of his first claim, or earlier since entitlement arose prior 
to that date.

Applicable regulatory and statutory provisions stipulate that 
an award of disability pension benefits "may not be 
effective prior to the date entitlement arose" and for 
claims received on or after October 1, 1984, such as the 
veteran's, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(b)(1) (1999); see also 38 U.S.C.A. 
§§ 5110(a) and (b)(3) (West 1991).  The only exception to 
this is where the veteran files a claim for a retroactive 
award within one year from the date on which he or she became 
permanently and totally disabled, and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled.  38 C.F.R. § 3.400(b)(1)(ii) (1999).  If this 
exception applies, the disability pension award may be 
effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  Id. 

Turning initially to the veteran's contention that the 
effective date for his award of nonservice-connected pension 
should be June 17, 1993, the date of his original claim for a 
nonservice-connected pension, the Board finds that this 
contention is without merit.  The June 1993 claim was denied 
in a final, unappealed, RO decision dated in August 1993.  
This decision is determinative as a matter of law that the 
evidence then before the RO did not show entitlement to a 
nonservice-connected pension.  Consequently, to permit the 
veteran's effective date to go back to June 1993 would 
constitute a re-opening of the final August 1993 decision and 
claimant's are collaterally estopped from relitigating the 
same issue based upon the same evidence, even for a different 
purpose.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997).  
Accordingly, the appropriate date of claim to be considered 
in assigning the effective date for the veteran's award is 
the December 1994 date of claim.

Having determined the appropriate date of claim, the next 
question to be addressed is whether the veteran meets the 
criteria for application of the exception under the 
regulations governing the assignment of an effective date for 
a nonservice-connected pension.  The veteran's award of 
nonservice-connected pension benefits was predicated on a 
finding that despite the fact that his nonservice-connected 
physical disabilities did not satisfy the criteria for a 
nonservice-connected pension under the regulations, his 
disabilities, in connection with his age, education, and 
employment history, created a disability picture that was so 
severe as to permanently preclude any type of gainful 
employment and warranted the grant of a nonservice-connected 
pension under the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  Examining the record, the veteran's 
nonservice-connected disabilities include anxiety neurosis, 
hypertension, arthritis of the lumbar spine with limitation 
of motion, a hypertrophic spur formation of the right elbow, 
gastritis, residuals of a fracture of the right forearm, 
residuals of a fracture of the fifth rib, anal stricture 
secondary to surgery, and alcohol abuse.  The medical records 
do not indicate that he has had extensive hospitalization, 
and in fact, the veteran testified that his last 
hospitalization was two and one-half years ago.  

Given the nature of the veteran's disabilities, and the fact 
that he has not been hospitalized extensively, the Board 
finds that he was not so incapacitated that he was unable to 
file a claim for pension benefits prior to December 1994.  In 
fact, as the record reflects, he did in fact file such a 
claim in June 1993, and has filed claims for other benefits 
prior to June 1993.  Consequently, the exception to the 
general rule for determining the effective date for an award 
of disability pension benefits does not apply in the present 
case and the effective date for the veteran's claim of 
entitlement to nonservice-connected pension benefits is 
appropriately fixed as the date of receipt of his claim.  As 
noted previously, the veteran's claim was received in 
December 1994.  Accordingly, application of an effective date 
prior to December 1994 is not appropriate and his claim of 
entitlement to an earlier effective date is denied.



ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, the petition to reopen that claim is granted.

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to an effective date prior to December 12, 1994, 
for the award of a nonservice-connected pension is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

